Court of Appeals, State of Michigan

                                              ORDER
                                                                          Donald S. Owens
Power Play International Inc v Del Reddy                                   Presiding Judge

Docket No.     325805                                                     Stephen L. Borrello

LC No.         2011 -1 23508-CK                                           Cynthia Diane Stephens
                                                                           Judges


               The Court orders that the June 9, 2016 opinion is hereby, VACATED, and a new opinion
is attached.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  JUL Z6 2016
                                       Date